                                                     r,o   n
                                                     U.S.DiSTfMC] COliS
              IN THE UNITED STATES DISTRICT COUR^VfiCIRAil 0|y'
                    THE SOUTHERN DISTRICT OF
                              SAVANNAH DIVISION


THE FORD PLANTATION CLUB, INC.                    CLER
and THE FORD PLANTATION
ASSOCIATION, INC.,

      Plaintiffs and Counter-
      Defendants,

V.                                                CASE NO. CV417-023


MICHAEL MCKAY, Individually and
as Trustee of the TARA HILL I
REVOCABLE TRUST,

      Defendants and Counter-
      Claimants.




                                 ORDER


      Before the Court is Defendants' Motion for Reconsideration.


(Doc. 49.) After carefully reviewing Defendants' motion and the

record in this case, the Court can find no reason to disturb its

prior order. Accordingly, Defendants' motion is DENIED.

      In   their    motion,    Defendants     request      that      this   Court

reconsider   its    order   granting   summary    judgment      to    Plaintiffs

(Doc. 46) on the grounds that Defendants "were unaware of the

Court's Order of January 11, 2019 (Document 41) or the pending

motions for summary judgment (Documents 42 and 43)." (Doc. 49 at

1.)   Defendants     contend    that   they    did   not       receive      e-mail

notification of these filings. (Id.)
